Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

Milestone Scientific Inc.

220 South Orange Avenue

Livingston, New Jersey 07039

 

 

Ladies & Gentlemen:

 

Whereas, on February 1, 2019, Milestone Scientific Inc., a Delaware corporation
(the “Company”) entered into an Underwriting Agreement (the “Underwriting
Agreement”) with Maxim Group LLC, acting as sole underwriter and book-running
manager, for a public offering (the “Public Offering”) of shares of common
stock, par value $0.001 per share (the “Common Stock”), of the Company, together
with warrants (the “Public Offering Warrants”) to purchase shares of Common
Stock (the “Public Offering Warrant Shares”) at an exercise price equal to $0.50
per share of Common Stock (the “Exercise Price”); and the public offering price
for each share of Common Stock (the “Public Offering Shares”) and Public
Offering Warrant was $0.35;

 

Whereas, the Public Offering Shares and Public Offering Warrants were issued
pursuant to a shelf registration statement that the Company filed with the U.S.
Securities and Exchange Commission (the “Commission”), which became effective on
May 4, 2016 (File No. 333-209466) (the “Shelf Registration Statement”); a
preliminary prospectus supplement relating to the Public Offering was filed on
January 31, 2019, and a final prospectus supplement relating to the Public
Offering was filed on February 1, 2019 (the “Pro Supp” and together with the
Shelf Registration Statement, the “Disclosure Package”), with the Commission;
and the closing of the Public Offering occurred on February 6, 2019;

 

Whereas, pursuant to that certain Investment Agreement dated as of April 15,
2014 (the “Investment Agreement”), the Investor, as successor to Innovest
S.p.A., purchased Series A Convertible Preferred Stock of the Company and
received, in Section 5.1 thereof, a preemptive right to have the opportunity to
acquire from the Company, for the same price and on the same terms as the Public
Offering Shares, Public Offering Warrants and Public Offering Warrant Shares
(collectively, the “Securities”) as proposed to be offered by the Company to
others, its proportionate share of such Securities, as determined in accordance
with the Investment Agreement; and

 

Whereas, the Company deems it advisable and in the best interest of the Company
and its stockholders to offer to the Investor the Securities in satisfaction of
the Investor’s preemptive right under the Investment Agreement, on the terms and
subject to the conditions set forth in this Agreement.

 

NOW THEREFORE, in consideration of the foregoing and the respective covenants,
agreements and representations and warranties set forth herein, the undersigned,
BP4 S.p.A. (the “Investor”), hereby confirms its agreement with the Company as
follows:

 

1.     This Securities Purchase Agreement (the “Agreement’) is made as of
February 8, 2019 between the Company and the Investor.

 

2.     The Company has authorized the sale and issuance of up to 714,286 shares
of Common Stock of the Company (the “Shares”) and warrants to purchase up to
178,571 shares of Common Stock (the “Warrants” and the shares issuable upon
exercise thereof, the “Warrant Shares”) at an Exercise Price of $0.50 per share.

 

3.     The Company and the Investor agree that the Investor will purchase and
the Company will sell the Shares and the Warrants for $0.35 for each Share and
Warrant, or an aggregate purchase price of $250,000 for the Shares and the
Warrants, pursuant to the Terms and Conditions for Purchase of Shares and
Warrants attached hereto as Annex I and incorporated herein by reference as if
fully set forth herein. Certificates representing the Shares and Warrants
purchased by the Investor will be registered in the Investor’s name and address
as set forth below.

 

 

--------------------------------------------------------------------------------

 

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

INVESTOR:

 

BP4 S.p.A.

 

 

 

 

 

 

By:

/s/ Gian Domenico Trombetta

 

 

 

Name: Gian Domenico Trombetta

 

 

 

Title: Chief Executive Officer

 

 

 

Address:                                                                                                                 

 

Tax ID
No.:                                                                                                            

 

Contact
name:                                                                                                        

 

Telephone:                                                                                                              

 

 

AGREED AND ACCEPTED:

 

MILESTONE SCIENTIFIC INC.

 

 

By:

/s/ Leonard Osser

 

Name: Leonard Osser

 

Title: Interim Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SHARES AND WARRANTS

 

1.     Authorization and Sale of the Shares and Warrants. Subject to the terms
and conditions of this Agreement, the Company has authorized the sale of up to
714,286 shares of the Common Stock, $0.001 par value, of the Company (the
“Shares”) and warrants to purchase up to 178,571 shares of Common Stock (the
“Warrants” and the shares issuable upon exercise thereof, “Warrant Shares”).

 

2.     Agreement to Sell and Purchase the Stock. At the Closing (as defined in
Section 3), the Company will sell to the Investor, and the Investor will
purchase from the Company, upon the terms and conditions hereinafter set forth,
the number of Shares and Warrants set forth on the signature page hereto at the
purchase price set forth on such signature page.

 

3.     Delivery of the Shares and Warrants at Closing. The completion of the
purchase and sale of the Shares and Warrants (the “Closing”) shall occur on such
date as specified by the Company and the Investor (the “Closing Date”), at the
offices of the Company or its counsel, as specified by the Company. At the
Closing, the Company shall deliver to the Investor (or the Investor’s designated
agent in the United States) the Shares and the Warrants against payment
therefor.

 

The Company’s obligation to close the transaction shall be subject to the
following conditions, any one or more of which may be waived by the Company: (a)
receipt by the Company of a certified or official bank check or wire transfer of
funds in the full amount of the purchase price for the Shares and Warrants being
purchased hereunder; (b) the accuracy of the representations and warranties made
by the Investor and the fulfillment of those undertakings of the Investors to be
fulfilled prior to the Closing; and (c) approval from the NYSE American LLC to
list the Shares and Warrant Shares .

 

4.     Representations and Warranties of the Company. The Company represents and
warrants to the Investor as of the date hereof, as follows:

 

(a)     The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Delaware and has
corporate power and authority to own, lease, and operate its properties and to
conduct its business as described in the Disclosure Package and to enter into
and perform its obligations under this Agreement and the various other
agreements required hereunder and thereunder to which it is a party; and the
Company is duly qualified as a foreign corporation to transact business and is
in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify individually or in the aggregate would not have a material adverse
effect on the assets, properties, condition, financial or otherwise, or in the
results of operations or business affairs (as described in the Disclosure
Package) of the Company and its subsidiaries considered as a whole (a "Material
Adverse Effect").

 

(b)     All necessary corporate action has been duly and validly taken by the
Company to authorize the execution, delivery and performance of this Agreement,
the Warrants and the issuance and sale of the Shares and the Warrant Shares.
This Agreement has been duly authorized, executed and delivered by the Company
and the Warrants, upon issuance, will have been duly authorized, executed and
delivered by the Company.

 

 

--------------------------------------------------------------------------------

 

 

(c)     When issued, the Warrants will constitute valid and binding obligations
of the Company to issue and sell, upon exercise thereof and payment of the
Exercise Price, the number and type of securities of the Company called for
thereby in accordance with the terms thereof and such Warrants are enforceable
against the Company in accordance with their respective terms, except: (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws relating to
or affecting creditors' rights and remedies generally; (ii) as enforceability of
any indemnification or contribution provision may be limited under foreign,
federal and state securities laws; and (iii) that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
the equitable defenses and to the discretion of the court before which any
proceeding therefore may be brought.

 

(d)     The Shares have been duly authorized for issuance and sale to the
Investor pursuant to this Agreement, and when the Shares have been issued and
delivered by the Company pursuant to this Agreement against payment of the
consideration set forth herein, such Shares will be validly issued and fully
paid and non-assessable; and the issuance of such Shares is not subject to any
preemptive or other similar rights of any securityholder of the Company.

 

(e)     The Warrant Shares have been duly authorized for issuance, have been
validly reserved for future issuance and will, upon exercise of the Warrants and
payment of the exercise price thereof, be duly and validly issued, fully paid
and non-assessable and will not be subject to the preemptive or other similar
rights of any securityholder of the Company.

 

(f)     The authorized, issued and outstanding shares of capital stock of the
Company are as set forth in the Disclosure Package, adjusted for closing of the
Public Offering. The outstanding shares of capital stock of the Company have
been duly authorized and validly issued and are fully paid and non-assessable.
None of the outstanding shares of capital stock of the Company was issued in
violation of any preemptive or other similar rights of any securityholder of the
Company. Except as disclosed in the Disclosure Package, other than with respect
to any shares reserved pursuant to the Company's equity incentive plan as
disclosed in the Disclosure Package or the shares issuable upon exercise of the
Warrants issued in the Public Offering, (i) no shares of capital stock of the
Company are reserved for any purpose, (ii) no outstanding securities are
convertible into or exchangeable for any shares of capital stock of the Company,
and (iii) there are no outstanding options, rights (preemptive or otherwise) or
warrants to purchase or subscribe for shares of capital stock or any other
securities of the Company.

 

(g)     At the date of the Pro Supp, the Disclosure Package did not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading. At
the date of the Pro Supp, the Pro Supp did not contain an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

 

--------------------------------------------------------------------------------

 

 

5.     Representations, Warranties and Covenants of the Investor.

 

(a)     The Investor represents and warrants to, and covenants with, the Company
that: (i) the Investor is an “accredited investor” as defined in Regulation D
under the Securities Act of 1933, as amended (the “Securities Act”) and the
Investor is also knowledgeable, sophisticated and experienced in making, and is
qualified to make decisions with respect to investments in shares presenting an
investment decision like that involved in the purchase of the Shares, the
Warrants and the Warrant Shares (the “Securities”), including investments in
securities issued by the Company and investments in comparable companies, and
has requested, received, reviewed and considered all information it deemed
relevant in making an informed decision to purchase the Securities; (ii) the
Investor is acquiring the Securities in the ordinary course of its business and
for its own account for investment only and with no present intention of
distributing any of the Securities or any arrangement or understanding with any
other persons regarding the distribution of such Securities; (iii) the Investor
will not, directly or indirectly, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Securities except in compliance with the Securities Act,
applicable state securities laws and the respective rules and regulations
promulgated thereunder; (iv) the Investor has answered all questions on the
signature page hereto for use in preparation for the Registration Statement (as
that term is defined below) and the answers thereto are true and correct as of
the date hereof; (v) the Investor will notify the Company immediately of any
change in any of such information until such time as the Investor has sold all
of its Shares, Warrants and Warrant Shares or until the Company is no longer
required to keep the Registration Statement effective; and (vi) the Investor
has, in connection with its decision to purchase the Securities, relied only
upon the representations and warranties of the Company contained herein.

 

(b)     The Investor acknowledges, represents and agrees that no action has been
or will be taken in any jurisdiction outside the United States by the Company or
any other person or entity that would permit an offering of the Securities, or
possession or distribution of offering materials in connection with the issue of
the Securities, in any jurisdiction outside the United States where action for
that purpose is required. The Investor will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers the Securities or has in its possession or distributes any offering
material, in all cases at its own expense.

 

(c)     The Investor hereby covenants with the Company not to make any sale of
the Securities without complying with the provisions of this Agreement,
including Section 7.2 hereof, and without effectively causing the prospectus
delivery requirement under the Securities Act to be satisfied. The Investor
acknowledges that there may occasionally be times when the Company, based on the
advice of its counsel, determines that it must suspend the use of the prospectus
forming a part of the Registration Statement until such time as an amendment to
the Registration Statement has been filed by the Company and declared effective
by the Securities and Exchange Commission the (“Commission”) or until the
Company has amended or supplemented such prospectus.

 

(d)     The Investor further represents and warrants to the Company that (i) the
Investor has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, and (ii) upon the execution and delivery of this Agreement, this
Agreement shall constitute a valid and binding obligation of the Investor
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as the indemnification agreements of the Investors
herein may be legally unenforceable.

 

 

--------------------------------------------------------------------------------

 

 

(e)     The Investor and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
other information the Investor deemed material to making an informed investment
decision regarding its purchase of the Securities, which have been requested by
the Investor. The Investor and its advisors, if any, have been afforded the
opportunity to ask questions of the Company and its management. The Investor
understands that its investment in the Securities involves a high degree of
risk. The Investor is in a position regarding the Company, which, based upon
business relationship or economic bargaining power, enabled and enables the
Investor to obtain information from the Company in order to evaluate the merits
and risks of its investment. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities. Without limiting the
foregoing, the Investor has carefully considered the potential risks relating to
the Company and a purchase of the Securities, and fully understands that the
Securities are a speculative investment that involves a high degree of risk of
loss of the Investor’s entire investment. Among other things, the Investor has
carefully considered each of the risks described under the heading “Risk
Factors” in the Company’s Form 10-K filed with the Commission on April 2, 2018,
available on the Commission’s EDGAR website at www.sec.gov.

 

(f)     The Investor understands that no United States federal or state
governmental authority has passed on or made any recommendation or endorsement
of the Securities, or the fairness or suitability of the investment in the
Securities, nor have such governmental authorities passed upon or endorsed the
merits of the offering of the Securities.

 

(g)     The Investor is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement. The Investor represents that it has a
business relationship with the Company preceding its decision to purchase the
Securities from the Company.

 

(h)     The Investor acknowledges that the Warrants are not listed or quoted for
trading on any market, exchange or quotation service and agrees that the Company
has no obligation to list or quote the Warrants for trading.

 

(i)     The Investor understands that nothing in this Agreement or any other
materials presented to the Investor in connection with the purchase and sale of
the Securities constitutes legal, tax or investment advice.

 

 

--------------------------------------------------------------------------------

 

 

6.     Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement, all covenants,
agreements, representations and warranties made by the Company and the Investor
herein shall survive the execution of this Agreement, the delivery to the
Investor of the Securities being purchased and the payment therefor.

 

7.     Registration; Compliance with the Securities Act.

 

7.1.     Registration. Unless the resale of the Securities is covered by the
Shelf Registration Statement, the Company shall prepare and file a registration
statement in compliance with the Securities Act and pursuant to Rule 415 (a
“Registration Statement”) covering the resale by the Investor of the Registrable
Securities (as defined below), and use its best efforts to have such
registration statement declared effective by the Commission no later than six
(6) months after the date hereof (the “Effectiveness Deadline”). "Registrable
Securities" means the Shares, the Warrants and the Warrant Shares; provided,
however, that all such securities shall cease to be Registrable Securities at
such time as they have been sold under a Registration Statement or pursuant to
Rule 144 promulgated under the Securities Act, as amended, (or a successor rule
thereto) (collectively, "Rule 144"), or at such time as they are eligible to be
sold without any restrictions or volume limitations pursuant to Rule 144 and
without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the Securities Act. The Registration
Statement shall contain (except if otherwise directed by the Investor) a "Plan
of Distribution" in substantially the form attached hereto as Appendix A. If the
Company elects to have the resale of Registrable Securities covered by the Shelf
Registration, the provisions of Section 7.2 shall apply to the Shelf
Registration (or, as applicable, to a prospectus supplement filed pursuant to
Rule 424 under the Securities Act) in the same manner as they would apply to a
new Registration Statement.

 

7.2.     Registration Procedures and Expenses.

 

(a)      The Company shall promptly prepare and file with the Commission a
Registration Statement with respect to the Registrable Securities and use its
best efforts to cause such Registration Statement to become effective as soon as
practicable after such filing (but in no event later than the Effectiveness
Deadline). The Company shall keep the Registration Statement effective pursuant
to Rule 415 at all times until the earlier of (i) the date as of which the
Investor may sell all of the Registrable Securities covered by such Registration
Statement without restriction or limitation pursuant to Rule 144 and without the
requirement to be in compliance with Rule 144(c)(1) (or any successor thereto)
promulgated under the 1933 Act; or (ii) the date on which the Investor shall
have sold all of the Registrable Securities covered by such Registration
Statement (the "Registration Period"). For the avoidance of doubt, so long as
the Warrants have not actually been sold under a Registration Statement or
pursuant to Rule 144, the Warrants and the Warrant Shares shall continue to be
covered by an effective Registration Statement regardless of the Investor being
able to sell the Warrants without restriction or limitation pursuant to Rule 144
until the Warrant Shares themselves cease to be Registrable Securities. Except
with respect to information provided by the Investor specifically for use in a
Registration Statement, the Company shall ensure that each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading.

 

 

--------------------------------------------------------------------------------

 

 

(b)     The Company shall prepare and file with the Commission such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period.

 

(c)     The Company shall (A) permit counsel selected by the Investor to review
and comment upon (i) a Registration Statement at least five (5) Business Days
prior to its filing with the Commission and (ii) all amendments and supplements
to all Registration Statements (except for Annual Reports on Form 10-K,
Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and any similar or
successor reports) within a reasonable number of days prior to their filing with
the Commission, and (B) not file any Registration Statement or amendment or
supplement thereto in a form to which such counsel reasonably objects. The
Company shall furnish to such counsel copies of any correspondence from the
Commission or the staff of the Commission to the Company or its representatives
relating to any Registration Statement and shall reasonably cooperate with such
counsel in performing the Company's obligations pursuant to this Section 7.

 

(d)     The Company shall furnish to the Investor, without charge, (i) promptly
after the same is prepared and filed with the Commission, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by the Investor, all exhibits and each preliminary prospectus, (ii)
upon the effectiveness of any Registration Statement, as many copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Investor may
reasonably request) as the Investor may reasonably request and (iii) such other
documents, including copies of any preliminary or final prospectus, as the
Investor may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities.

 

(e)     The Company shall use its reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by the Investor of the Registrable Securities covered by a Registration
Statement under such other securities or "blue sky" laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 7(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify counsel for the Investor of the
receipt by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or "blue sky" laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

 

 

--------------------------------------------------------------------------------

 

 

(f)     The Company shall notify counsel for the Investor in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 7(j), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver as many copies of such supplement or
amendment to such counsel and the Investor as the Investor may reasonably
request. The Company shall also promptly notify counsel and the Investor in
writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to counsel and the Investor by facsimile or
electronic mail on the same day of such effectiveness and by overnight mail),
(ii) of any request by the Commission for amendments or supplements to a
Registration Statement or related prospectus or related information, and (iii)
of the Company's reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate. By 9:30 a.m. New York City time on
the date following the date any post-effective amendment has become effective,
the Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement.

 

(g)     The Company shall use its best efforts to prevent the issuance of any
stop order or other suspension of effectiveness of a Registration Statement, or
the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest possible
moment and to notify counsel and the Investor of the issuance of such order and
the resolution thereof or its receipt of actual notice of the initiation or
threat of any proceeding for such purpose.

 

(h)     The Company shall use its reasonable best efforts either to (i) cause
all of the Registrable Securities covered by a Registration Statement to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or
(ii) secure the inclusion for quotation of all of the Registrable Securities on
the OTC Bulletin Board or another eligible market. The Company shall pay all
fees and expenses in connection with satisfying its obligation under this
Section 3(h).

 

(i)     If requested by the Investor, the Company shall as soon as practicable
(i) incorporate in a prospectus supplement or post-effective amendment such
information as the Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by an Investor
holding any Registrable Securities.

 

 

--------------------------------------------------------------------------------

 

 

(j)     Notwithstanding anything to the contrary herein, the Company may delay
the disclosure of material, non-public information concerning the Company, the
disclosure of which at the time would, in the good faith opinion of the Board of
Directors of the Company, (x) materially impede, delay or interfere with any
material pending or proposed financing, acquisition, corporate reorganization or
otherwise similar transaction involving the Company for which the Board of
Directors of the Company has authorized negotiations, (y) materially and
adversely impair the consummation of any pending or proposed material offering
or sale of any class of securities by the Company, or (z) be materially harmful
to the interests of the Company and its stockholders; provided, that during any
such period all executive officers and directors of the Company are also
prohibited from selling securities of the Company (or any security of any of the
Company’s subsidiaries or affiliates) (a "Grace Period"); provided, that the
Company shall promptly (i) notify the Investor in writing of the existence of
material, non-public information giving rise to a Grace Period and the date on
which the Grace Period will begin, and (ii) notify the Investor in writing of
the date on which the Grace Period ends; and, provided further, that (A) no
Grace Period shall exceed twenty (20) consecutive days, (B) during any three
hundred sixty five (365) day period such Grace Periods shall not exceed an
aggregate of forty-five (45) days and the Company shall not invoke more than
three (3) Grace Periods, and (C) the first day of any Grace Period must be at
least three (3) Trading Days after the last day of any prior Grace Period (each,
an "Allowable Grace Period"). For purposes of determining the length of a Grace
Period above, the Grace Period shall begin on and include the date the Investor
receives the notice of the beginning of the Grace Period and shall end on and
include the later of the date the Investor receives the notice referred to in
clause (ii) above and the date referred to in such notice.

 

(k) The Company shall bear all expenses in connection with the procedures in
paragraph (a) through (k) of this Section 7.2 and the registration of the
Registrable Securities pursuant to the Registration Statement, other than fees
and expenses of counsel or other advisers to the Investor.

 

(l)     The Company understands that the Investor disclaims being an
underwriter, but the Investor being deemed an underwriter shall not relieve the
Company of any obligations it has hereunder.

 

 

7.3.     Transfer of Securities.

 

(a)     Transfer or Resale. The Investor understands that except as provided in
Sections 7.1 and 7.2 (i) the Securities have not been and are not being
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Investor shall have delivered to the Company an
opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
the Investor provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144; and (ii) any sale of
the Securities made in reliance on Rule 144 may be made only in accordance with
the terms of Rule 144 and further, if Rule 144 is not applicable, any resale of
the Securities under circumstances in which the seller (or the person through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the Securities Act) may require compliance with some other exemption
under the Securities Act or the rules and regulations of the Commission
thereunder.

 

 

--------------------------------------------------------------------------------

 

 

(b)     The Investor agrees that it will not affect any disposition of the
Registrable Securities that would constitute a sale within the meaning of the
Securities Act except (i) pursuant to an exemption from the registration
requirements of the Securities Act or (ii) as contemplated in the Registration
Statement referred to in Section 7.1, and that it will promptly notify the
Company of any changes in the information set forth in the Registration
Statement regarding the Investor or its Plan of Distribution.

 

7.4.     Indemnification. For the purpose of this Section 7.4:

 

(i)     the term “Registration Statement” shall include any final prospectus,
exhibit, supplement or amendment included in or relating to the Registration
Statement referred to in Section 7.1; and

 

(ii)     the term “untrue statement” shall include any untrue statement or
alleged untrue statement, or any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(a)     The Company agrees to indemnify and hold harmless the Investor from and
against any losses, claims, damages or liabilities to which the Investor may
become subject under the Securities Act insofar as such losses, claims, damages
or liabilities (or actions or proceedings in respect thereof) arise out of, or
are based upon any untrue statement of a material fact contained in the
Registration Statement on the effective date thereof, or arise out of any
failure by the Company to fulfill any undertaking included in the Registration
Statement and the Company will reimburse the Investor for any reasonable legal
or other expenses reasonably incurred in investigating, defending or preparing
to defend any such action, proceeding or claim, or preparing to defend any such
action, proceeding or claim, provided, however, that the Company shall not be
liable in any such case to the extent that such loss, claim, damage or liability
arises out of, or is based upon, an untrue statement made in such Registration
Statement in reliance upon and in conformity with written information furnished
to the Company by or on behalf of the Investor specifically for use in
preparation of the Registration Statement, or the failure of the Investor to
comply with the covenants and agreements contained in Sections 5(c) or 7.2
hereof respecting sale of the Registrable Securities or any statement or
omission in any prospectus that is corrected in any subsequent prospectus that
was delivered to the Investor prior to the pertinent sale or sales by the
Investor.

 

(b)     The Investor agrees to indemnify and hold harmless the Company (and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, each officer of the Company who signs the Registration Statement
and each director of the Company) from and against any losses, claims, damages
or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, any failure to
comply with the covenants and agreements contained in Section 5(c) or 7.2 hereof
respecting sale of the Registrable Securities, or any untrue statement of a
material fact contained in the Registration Statement on the effective date
thereof if such untrue statement was made in reliance upon and in conformity
with written information furnished by or on behalf of the Investor specifically
for use in preparation of the Registration Statement, and the Investor will
reimburse the Company (or such officer, director or controlling person), as the
case may be, for any legal or other expenses reasonably incurred in
investigating, defending or preparing to defend any such action, proceeding or
claim.

 

 

--------------------------------------------------------------------------------

 

 

(c)     Promptly after receipt by any indemnified person of a notice of a claim
or the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 7.3, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, and, subject to the provisions hereinafter stated,
in case any such action shall be brought against an indemnified person and such
indemnifying person shall be entitled to participate therein, and, to the extent
it shall wish, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified person. After notice from the indemnifying
person to such indemnified person of its election to assume the defense thereof,
such indemnifying person shall not be liable to such indemnified person for any
legal expenses subsequently incurred by such indemnified person in connection
with the defense thereof, provided, however, that if there exists or shall exist
a conflict of interest that would make it inappropriate, in the opinion of
counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel at
the expense of such indemnifying person; provided, however, that no indemnifying
person shall be responsible for the fees and expenses of more than one separate
counsel for all indemnified parties.

 

(d)     If the indemnification provided for in this Section 7.3 is unavailable
to or insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) referred to therein, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as result of such losses, claims, damages or liabilities (or actions in respect
thereof) in such proportion as is appropriate to reflect the relative fault of
the Company on the one hand and the Investor on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company on the one hand or an Investor on the
other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Investor agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to above in this subsection (d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (d), the
Investor shall not be required to contribute any amount in excess of the amount
by which the net amount received by the Investor from the sale of the
Registrable Securities to which such loss relates exceeds the amount of any
damages which the Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

 

--------------------------------------------------------------------------------

 

 

8.     Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, or nationally recognized overnight express courier, postage
prepaid, and shall be deemed given when so mailed and shall be delivered as
addressed as follows:

 

(a)     if to the Company, to:

 

Milestone Scientific Inc.

220 South Orange Avenue

Livingston, New Jersey 07039

Attn: Leonard Osser

 

(b)     with a copy mailed to:

 

Golenbock Eiseman Assor Bell & Peskoe LLP

711 Third Avenue

New York, NY 10017

Attn: Lawrence M. Bell, Esq.

 

(c)     if to the Investor, at its address on the signature page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing;

 

(d)     with a copy to:

 

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

Attn: Ettore Santucci, Esq.

 

9.     Changes. This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor.

 

 

--------------------------------------------------------------------------------

 

 

10.     Headings. The headings of the various section of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.

 

11.     Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

12.     Governing Law; Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard for
conflict of laws principles. Each of the parties hereto hereby submits to the
non-exclusive jurisdiction of the Federal and state courts in the Borough of
Manhattan in the City of New York, State of New York in any suit or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. Each of the parties irrevocably and unconditionally waives any objection
to the laying of venue of any suit or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby in Federal and state
courts in the Borough of Manhattan in the City of New York, Sate if New York and
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such suit or proceeding in any such court has been brought
in an inconvenient forum. The parties agree, to the extent permitted by law, to
waive their rights to a jury trial in any proceeding arising out of this
Agreement.

 

13.     Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Such counterparts
may be delivered by facsimile or by e-mail delivery of a “pdf” format data file,
which counterparts shall be valid as if original and which delivery shall be
valid delivery thereof.

 

 

--------------------------------------------------------------------------------

 

 

Appendix A

 

PLAN OF DISTRIBUTION

 

The selling stockholders may sell all or a portion of the securities
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the securities
are sold through underwriters or broker-dealers, the selling stockholders will
be responsible for underwriting discounts or commissions or agent's commissions.
The securities may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of the sale, at varying prices determined
at the time of sale, or at negotiated prices. These sales may be effected in
transactions, which may involve crosses or block transactions,

 

 

●

on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 

 

●

in the over-the-counter market;

 

 

●

in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

 

●

through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

 

●

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 

●

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

 

●

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

 

●

an exchange distribution in accordance with the rules of the applicable
exchange;

 

 

●

privately negotiated transactions;

 

 

●

short sales made after the date the Registration Statement is declared effective
by the Commission;

 

 

●

sales pursuant to Rule 144;

 

 

●

broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

 

 

●

a combination of any such methods of sale; and

 

 

●

any other method permitted pursuant to applicable law.

 

 

--------------------------------------------------------------------------------

 

 

If the selling stockholders effect such transactions by selling securities to or
through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the securities for whom they may act as agent or to whom they may
sell as principal (which discounts, concessions or commissions as to particular
underwriters, broker-dealers or agents may be in excess of those customary in
the types of transactions involved). In connection with sales of securities or
otherwise, the selling stockholders may enter into hedging transactions with
broker-dealers, which may in turn engage in short sales of the shares of common
stock in the course of hedging in positions they assume. The selling
stockholders may also sell securities short and deliver securities covered by
this prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling stockholders may also loan or
pledge securities to broker-dealers that in turn may sell such shares.

 

The selling stockholders may pledge or grant a security interest in some or all
of the securities owned by them and, if they default in the performance of their
secured obligations, the pledgees or secured parties may offer and sell the
shares of common stock from time to time pursuant to this prospectus or any
amendment to this prospectus under Rule 424(b)(3) or other applicable provision
of the Securities Act of 1933, as amended (the “Securities Act”), amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer and donate the securities in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling stockholders and any broker-dealer participating in the distribution
of the securities may be deemed to be "underwriters" within the meaning of the
Securities Act, and any commission paid, or any discounts or concessions allowed
to, any such broker-dealer may be deemed to be underwriting commissions or
discounts under the Securities Act. At the time a particular offering of
securities is made, a prospectus supplement, if required, will be distributed
which will set forth the aggregate amount of securities being offered and the
terms of the offering, including the name or names of any broker-dealers or
agents, any discounts, commissions and other terms constituting compensation
from the selling stockholders and any discounts, commissions or concessions
allowed or reallowed or paid to broker-dealers.

 

Under the securities laws of some states, securities may be sold in such states
only through registered or licensed brokers or dealers. In addition, in some
states securities may not be sold unless such securities have been registered or
qualified for sale in such state or an exemption from registration or
qualification is available and is complied with.

 

There can be no assurance that any selling stockholder will sell any or all of
the securities registered pursuant to the registration statement, of which this
prospectus forms a part.

 

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the rules and regulations thereunder,
including, without limitation, Regulation M of the Exchange Act, which may limit
the timing of purchases and sales of securities by the selling stockholders and
any other participating person. Regulation M may also restrict the ability of
any person engaged in the distribution of securities to engage in market-making
activities with respect to such securities. All of the foregoing may affect the
marketability of securities and the ability of any person or entity to engage in
market-making activities with respect to securities.

 